       Case 1:17-cv-08181-VSB-DCF Document 195-2 Filed 03/18/19 Page 1 of 2

                                                                               957

 1                W. Fischer - by Plaintiff - Direct/by Mr. Bowen

2       number 1 came into existence in late '05?

 3 I                   (Pause)

 4          A     It would have to have been in '05.     Whether it was late

5       '05 or not, I don't know.

                  The reason I remember the discussion and everything

        related to it was more because of the $100,000 amount.        Because,

        ultimately, we had to give effect to that      on the tax return

        that we prepare, Frames and Fischer.

10                And the last tax return that we prepared was the 2005

11      tax return.    So, putting those events together it would seem

12      reasonable that certainly the discussion took place in that

13       year.

14          Q     Okay.   Thank you.

15                     MR. BOWEN: This a good place to stop, Judge.

16                     THE COURT:   Yes.    Okay, tomorrow morning.

17                     MR. HERSCHMANN:     May I address one issue before we

18          break?

19                     THE COURT:   Of course.   But, you have to make it

20           snappy.

21                     MR. HERSCHMANN:     The last time I was in court with

22           Mr. Dellaportas and on February 20th of this year, he made

23           an allegation as an Officer of The Court against me, when I

24           said we were doing the work pro bono.      Your Honor recalls

25           that.

26                     I have a retainer letter that     would reflect that




             [3/2/2015 12:00 PM] Genger -v- Genger Proceeding 030215



                                    Exhibit H
     Case 1:17-cv-08181-VSB-DCF Document 195-2 Filed 03/18/19 Page 2 of 2

                                                                         958

               W. Fischer - by Plaintiff - Direct/by Mr. Bowen

          all of the attorneys that are on the trial for Kasowitz are

          working pro bono.

                    Leaving that aside he made a claim of master mind

          business dealings with Arie Genger, we have reason to

          believe that he is in business dealings with Arie Genger.

          And that is his conversation, referring to me.

                    That is on page 633.

                    That statement, your Honor, is blatantly false.

10        It's a complete absolute fabrication.

11                  I don't know what Arie Genger does for a living.

12        don't really care.    But, Mr. Dellaportas made, as an Officer

13        of The Court made an allegation against it.    He made an

14        allegation to The Court that I misled The Court.

15                  I believe he would be compelled to provide what is

16        the basis for that.

17                  MR. DELLAPORTAS:   I would like to produce, since

18        this isn't the first time we have had a record, all records

19        establishing what the retainer arrangements are between the

20        Kasowitz firm.

21                  It is now for the third time put on the record.

22                 As far as what the basis is I would like to open up

23        with everything.    I would like Mr. Herschmann to take the

24        stand and talk about how you authorized my client to be

25        stopped, from my client's wife and children to be stopped.

26        Put them on the stand, I'm happily -- Don't interrupt me.



           [3/2/2015 12:00 PM] Genger -v- Genger Proceeding 030215



                                  Exhibit H
